[Cite as McDonald v. Cleveland State Univ., 2009-Ohio-7043.]

                                                       Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




DEVORE MCDONALD, et al.

       Plaintiffs

       v.

CLEVELAND STATE UNIVERSITY

       Defendant
       Case No. 2009-02987

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY




          {¶ 1} This case came before the court on October 14, 2009, for an evidentiary
hearing to determine civil immunity issues raised pursuant to R.C. 2743.02(F) and 9.86.
          {¶ 2} Upon review of all the evidence submitted and after considering the
credibility of the witnesses as well as the arguments of counsel, the court finds that
Regina Baker, Vincent Nolasco, Thomas Murawski, Joseph Hunt, and David
Buckingham acted within the scope of their employment with defendant at all times and
during all interactions regarding plaintiffs that are at issue in this case. Based upon the
totality of the evidence presented at the hearing, the court also finds that plaintiffs failed
to prove, by a preponderance of the evidence, that the above-listed individuals acted
with malicious purpose, in bad faith, or in a wanton or reckless manner toward plaintiffs.
Consequently, the above-mentioned individuals are entitled to personal immunity
pursuant to R.C. 2743.02(F) and 9.86, and the courts of common pleas do not have
jurisdiction over civil actions against them based on the alleged actions in this case.
          {¶ 3} On another matter, plaintiffs filed a notice of dismissal of the connected
action.     Therefore, the court’s June 17, 2009 entry staying proceedings is hereby
Case No. 2009-02987                    -2-                    JUDGMENT ENTRY

VACATED, and the case will be set for trial. The portion of the September 21, 2009
entry scheduling a status conference for December 10, 2009, is hereby VACATED.




                                      _____________________________________
                                      CLARK B. WEAVER SR.
                                      Judge

cc:


Emily M. Simmons                         Jeffrey D. Lojewski
Eric A. Walker                           Rockefeller Bldg., Suite 1425
Assistant Attorneys General              614 West Superior Avenue
150 East Gay Street, 18th Floor          Cleveland, Ohio 44113-9850
Columbus, Ohio 43215-3130

SJM/cmd
Filed December 9, 2009
To S.C. reporter December 29, 2009